department of the treasury internal_revenue_service washington d c date number release date cc intl br wta-n-104979-99 uilc internal_revenue_service national_office field_service_advice memorandum for new york city appeals_division ap ny jb from w edward williams senior technical reviewer cc intl br subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer country a country b year c year d year e year f year g year h year i year j year k year l u s association corporation x corporation y services r services s article p wta-n-104979-99 issues whether taxpayer was a resident of country a during year k for purposes of the united states-country a income_tax convention so that the amounts distributed to him from a qualified_pension plan maintained by corporation y are subject_to tax only by country a whether any part of the compensation received by taxpayer for services performed outside the united_states during years j and k is excludible from his gross_income conclusions on the basis of his country a citizenship taxpayer was subject_to a tax in country a on his gross_income in year k therefore he was entitled to benefits under the united states-country a income_tax convention the distribution that taxpayer received from corporation y’s qualified_pension plan was subject_to tax only by country a pursuant to article p the amount excludible from gross_income is that portion which bears the same relation to the total compensation as the number of days of performance of services without the united_states bears to the total number of days of performance of services during the taxable_year facts issue taxpayer was born in year c in country a in year d he left country a in year e he became employed by the u s association in year f he lost his country a citizenship which he regained in year g taxpayer returned to live in country a in year k after terminating his employment with association taxpayer is a joint owner with his wife and children of corporation x a foreign_corporation which owns real_estate including condominium units in the united_states the condominium units are for taxpayer’s use when he is in the united_states from year e to mid-year k taxpayer was employed by the u s association during years j and k all his earnings from the association were paid either directly to taxpayer or to corporation y a u s_corporation of which taxpayer is an employee and the sole shareholder corporation y also received income from other activities of taxpayer he received an annual salary from corporation y for his services over the years corporation y made contributions to a pension_plan wta-n-104979-99 qualified under sec_401 of the internal_revenue_code in year k substantial amounts were distributed to taxpayer and his wife from this plan corporation y was dissolved four years after taxpayer’s return to country a on his year j u s income_tax return form 1040nr taxpayer indicated he was stateless but a permanent resident of country b and that he traveled with a special country b passport issued to him after he lost his country a citizenship on his year k return he reported that he was citizen of country a but a permanent resident of country b and that he traveled with the country b passport taxpayer is reported to have residences in country a b and a third country the pension distribution in year k was disclosed on taxpayer’s u s income_tax return form 1040nr and excluded from gross_income per the us-country b treaty taxpayer claims that the pension income is excludible under article p of the united states-country a income_tax convention although he claims the distributions are excludible from income_tax taxpayer paid the 15-percent excise_tax imposed on excess distributions by sec_4980a of the code prior to its repeal by p l a effective for distributions received after date a form_5329 additional taxes attributable to qualified_retirement_plans was attached to his year k form 1040nr in year l taxpayer and his wife entered into an agreement with country a authorities to pay taxes at a certain percentage of their gross annual income there is on file a letter from the tax_administration of country a confirming payment of taxes for year k and the two following years to country a in accordance with this agreement issue in year h taxpayer entered into an employment contract with the u s association the h contract for a term of two years from september of year h to august of year i the h contract states that taxpayer was a resident of country b on the date the contract was signed the h contract required taxpayer to perform personal services in the united_states for approximately seven months each year taxpayer was also required to perform certain services the remainder of the year although these services could be performed outside the united_states during the term of the h contract taxpayer was barred from some but not all employment entailing services similar to those he performed for u s association the h contract provided for compensation to be paid weekly and for automatic increases should the consumer_price_index rise by more than percent during a year in addition the u s association agreed to purchase in each of the contract wta-n-104979-99 years an annuity_contract which met the requirements of sec_403 of the internal_revenue_code taxpayer was also eligible under this contract to receive the benefits of all medical insurance staff pension or other fringe_benefits provided by the association while traveling for purposes devoted immediately and directly to the business of the association taxpayer would be reimbursed for appropriate transportation communication hotel accommodation meals and the like for the period following the last of the two periods covered by the h contract instead of signing another contract individually corporation y as taxpayer’s employer signed a contract with u s association the j contract pursuant to which the corporation agreed to provide taxpayer’s services for a portion of year j year k the j contract was substantially the same as the h contract except that taxpayer’s services were required in the united_states only for a maximum of weeks a year if his services were requested for more than the original weeks the association was obliged to pay a higher compensation the association also agreed to reimburse corporation y for all of taxpayer’s travels in addition to the h and j contracts taxpayer and the u s association entered into an agreement for services r outside the united_states in year j at a set fee finally in year j taxpayer and the u s association entered into an agreement for services s outside the united_states in year k under this agreement which was similar to that signed for services r the association agreed to pay taxpayer a set fee and to reimburse him for all expenses on the form sec_1040nr that he filed for years j and k taxpayer excluded all of the compensation he received for services r and s as to the compensation he received from association for the regular employment period he excluded the portion that represents the same proportion that the total days worked outside the united_states is to the total days worked during the year both inside and outside the united_states for and for the number of days worked outside of the united_states the numerator of the fraction included the days spent on services s and r for which taxpayer was separately compensated as explained above law and analysis issue this issue concerns only year k taxpayer’s claim is that he was a resident of country a for purposes of the united states-country a income_tax convention and that the pension payments received from the qualified_plan are under article p wta-n-104979-99 subject_to tax only by country a sec_894 provides that to the extent required by a u s treaty income will be exempt from u s income taxation1 eligibility for benefits under a treaty is normally determined on the basis of residency as stated in the treasury_department technical explanation article p is drafted to ensure that source basis tax benefits granted by a contracting state are limited to the intended beneficiaries viz residents of the other contracting state article p of the united states-country a income_tax treaty provides that pensions derived and beneficially owned by a resident of a contracting state may be taxed only in that state the article defining the term resident in the income_tax treaty with country a requires a person to be subject_to tax in a state by reason of domicile residence or citizenship to be a resident of that state for purposes of the treaty while taxpayer lost his country a citizenship in year f his citizenship was restored in year g five years prior to the year in issue year k while the extent to which taxpayer’s income was subject_to country a tax was unclear in year k the question was clarified in year l by an agreement between taxpayer and the tax_administration of country a this agreement was retroactive to cover year k and taxpayer paid tax pursuant to the agreement on the distributions from the pension_plan maintained by corporation y under these circumstances it is our view that taxpayer was a resident of country a for purposes of the united states-country a income_tax convention for year k the treaty with country a does not contain a definition of the term pension and therefore the term is defined under the laws of the state applying the convention in this case the united_states the treasury department’s technical explanation for article p states that the term pension includes both periodic and lump-sum payments by all private retirement plans and arrangements in consideration of past employment regardless of whether they are qualified_plans under u s law article of the u s model_income_tax_convention contains a pension provision similar to the one in article p of the united states-country a income_tax convention the treasury department’s technical explanation of the model includes the following with respect to the definition of pension the phrase pension distributions and other similar remuneration is intended to encompass payments made by private retirement plans and all section references are to the internal_revenue_code and all regulation section references are to treasury regulations as amended and applicable to the years at issue wta-n-104979-99 arrangements in consideration of past employment in the united_states the plans encompassed by paragraph include qualified_plans under sec_401 plans that are part of a simplified_employee_pension plan that satisfies sec_408 individual_retirement_accounts and sec_408 accounts non-discriminatory sec_457 plans sec_403 qualified annuity_plans and sec_403 plans emphasis added the technical explanation to the model also states the following in addition certain distribution_requirements must be met before distributions will be treated as pension payments to qualify as a pension distribution or similar remuneration from a u s plan the employee must have been either employed by the same employer for five years or be at least years old at the time of the distribution in addition the distribution must be made either a on account of death or disability b as part of a series of substantially equal payments over the employee’s life expectancy or over the joint life expectancy of the employee and a beneficiary or c after the employee attained the age of finally the distribution must be made either after a separation_from_service or on or after attainment of age a distribution from a pension_plan solely due to termination of the pension_plan is not a distribution falling under paragraph in this case the distributions were made from a pension_plan that qualified under sec_401 further since taxpayer was born in year c he exceeded years of age in year k under these circumstances it is our view that the distribution in year k qualifies as a pension for purposes of article p and that the distribution is subject_to tax only in country a issue pursuant to sec_872 the gross_income of a nonresident_alien includes only i gross_income from u s sources which is not effectively connected with the conduct_of_a_trade_or_business within the united_states and ii gross_income which is effectively connected with the conduct_of_a_trade_or_business within the united_states with certain exceptions compensation_for labor or personal services performed in the united_states is from sources within the united_states sec_1_861-4 the performance of personal services within the united_states constitutes being engaged_in_a_trade_or_business_within_the_united_states sec_1_864-2 compensation received by a nonresident_alien for performing personal services that constitute being engaged in a u s trade_or_business is income that is effectively connected with the conduct of a u s trade_or_business sec_1_864-4 wta-n-104979-99 with certain exceptions not relevant to this case compensation_for_personal_services performed in the united_states is treated as income_from_sources_within_the_united_states and compensation_for_personal_services performed without the united_states is treated as income_from_sources_without_the_united_states sec_861 and sec_862 sec_1_861-4 of the regulations provides that gross_income from sources within the united_states includes compensation_for services performed within the united_states regardless of the residence of the taxpayer the place where the contract for service was made or the place of payment see 56_tc_228 sec_1_861-4 of the regulations provides that when services are performed partly within and partly without the united_states the amount to be included in gross_income shall be determined on the basis that most correctly reflects the proper source_of_income under the facts and circumstances of the case this section further provides that where an apportionment on a time basis is acceptable the amount to be included in gross_income as u s source income will be that amount which bears the same relation to the total compensation as the number of days of performance of services within the united_states bears to the total number of days of performance of services for which the payment is made see eg revrul_87_38 1987_1_cb_176 sourcing of compensation received by a professional hockey player in a cross-border league for taxable years j and k taxpayer excluded the compensation he received for services r and s he also excluded the portion of the total compensation he received from u s association that bears the same relation to such compensation as the number of days that he contends he worked for association outside the united_states to the total number of days that he contends he worked for association during the year for purpose of this calculation taxpayer included in the total days worked outside the united_states the days spent on services r and s for which he was separately compensated the service disallowed the exclusion claimed by taxpayer for the foreign_source_portion of the compensation he received from u s association the basis for this disallowance was that taxpayer had not substantiated that he performed services for association during all of the portion of each year that he was outside the united_states and that on the days for which taxpayer has evidence of performing a service for association taxpayer has not established the length of time in which he was engaged in such activity you suggest that apart from the substantiation issue in computing the foreign_source_portion of the compensation received by taxpayer wta-n-104979-99 pursuant to the h and j contracts taxpayer should not include in the numerator of the fraction the days for which taxpayer performed services r and s as to substantiation the general rules are that provisions that exempt_income from taxation are to be construed narrowly 499_us_573 and that the burden_of_proof is on the taxpayer to show that the requirements imposed by the code are met in order to be entitled to an exclusion_from_gross_income 292_us_435 taxpayer’s evidence of his activities outside the united_states on behalf of the u s association consists of a letter from the association that describes the services performed by the taxpayer while outside the united_states taxpayer also kept a handwritten diary in which he noted meetings dinners and other activities that he contends are related to the performance of services for association you are concerned that taxpayer’s diary does not indicate the time spent each day on the association’s business outside of the united_states you suggest that the rule in sec_1_871-7 of the regulations should be applied in this case this regulation provides the following the performance of labor or personal services during less than eight hours in any day in the united_states shall be considered as a fractional part of a day in the united_states the total number of hours during which such services are performed in the united_states during the taxable_year when divided by eight shall be the number of days during which such individual shall be considered present in the united_states during the taxable_year however this regulation applies solely to a resident of canada or mexico who is in the business of providing transportation service between the united_states and the taxpayer’s country of residence and who performs personal services in both countries we do not think it is determinative in the context of the facts and circumstances of this case sec_1_861-4 of the regulations explains the exceptions to the general_rule that income received by a nonresident_alien as compensation_for_personal_services performed in the united_states is from u s sources one exception is for nonresident_aliens who are in the united_states for days or less sec_1 a of the regulations defines the term day as a calendar day during any portion of which the nonresident_alien_individual is physically present in the united_states wta-n-104979-99 further the same definition is contained in sec_1_871-7 of the regulations for purposes of determining whether a nonresident_alien is present in the united_states for days or more and is therefore subject_to a percent tax on capital_gains under sec_871 it is our view that the definition of the term day in sec_1_861-4 and sec_1_871-7 of the regulations is more relevant to this case than the definition in sec_1_871-7 of the regulations as mentioned above revrul_87_38 provides guidance as to the calculation of u s source income of a nonresident_alien hockey player on a team that is in a cross-border league in addition to days on which a hockey player performs services for his team in the united_states the revenue_ruling provides that days spent in the united_states between regular season and playoff games are considered as days in which services are rendered in the united_states as are days spent in the united_states between playoff games thus we think it is not absolutely required that taxpayer performed services for association for hours of each day that he claimed as a day for which he was compensated for services performed outside the united_states the issue of whether the taxpayer is correct as to the days he claims he performed services outside the united_states is factual and depends on the information provided by taxpayer to substantiate his claim the evidence submitted by taxpayer is not insubstantial as to the periods during which he was not performing services r and s the evidence is less substantial that while performing services r and s taxpayer performed services for association under the h and j contracts case development hazards and other considerations the question of the amount of taxpayer’s compensation that is allocable to services performed outside the united_states is factual we cannot say that taxpayer has not presented some evidence to support his position that because of his renown he was able to perform valuable services for association outside the united_states we think however that taxpayer has offered less evidence that during the time he was being separately compensated for services r and s outside the united_states during years j and k he was performing services apart from the employment contracts that covered services r and s we recommend if you have any further questions please call wta-n-104979-99 w edward williams senior technical reviewer
